___________

              No. 96-2273
              ___________

Eagle Window & Door, Inc.,             *
                                       *
                   Petitioner,         *
                                       *
        v.                             *
                                       *
National Labor Relations Board,        *
                                       *
                   Respondent.         *

              ___________                  Petitions   for  Review  of   an
                                                      Order of the National
Labor                 No. 96-2531               Relations Board.
              ___________

Eagle Window & Door, Inc.,          *
                                    *
                 Respondent,        *   [UNPUBLISHED]
                                    *
      v.                            *
                                    *
National Labor Relations Board,     *
                                    *
                 Petitioner.        *
                              _____________

                        Submitted:   November 12, 1996

                            Filed: January 7, 1997
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


        Following a vigorous campaign, a union certification election was
held at Eagle Window & Door's manufacturing plant in Dubuque, Iowa.     The
union was declared the winner, but only by a few votes.    Eagle challenged
the election because the National Labor Relations Board (the Board) refused
to count the ballots of thirty-eight factory group leaders.      The Board
rejected Eagle's challenge
because it decided the group leaders worked as supervisors at Eagle's
plant, and thus they were ineligible to vote in the union election.       See
29 U.S.C. §§ 152(3), (11) (1994).     The Board then ordered Eagle to bargain
with the union, and Eagle petitioned for review.


        Eagle manufactures windows and doors on an automated assembly line.
The employees working along the line generally perform the same repetitive
tasks each day.    Eagle's entire production process is separated into about
sixteen departments operating under the direction of thirteen acknowledged
supervisors.    Each department is divided into teams that are guided by the
challenged group leaders.    Although the group leaders spend most of their
day working on the assembly line, the group leaders also distribute daily
work assignments based on computerized production schedules prepared by
upper     management,   check   the    daily   work   against   predetermined
specifications, monitor workplace safety, and provide their supervisors
with worker evaluations.    Group leaders cannot hire, fire, or effectively
impose discipline on any employee.


        Under the National Labor Relations Act, a supervisor is defined as
any employee who has the authority

        to hire, transfer, suspend, lay off, recall, promote,
        discharge, assign, reward, or discipline other employees,
        or responsibly to direct them, or to adjust their
        grievances, or effectively to recommend such action, if
        in connection with the foregoing the exercise of such
        authority is not of a merely routine or clerical nature,
        but requires the use of independent judgment.

29 U.S.C. § 152(11).     Recently, the Board recognized that it "has a duty
not to construe the statutory language too broadly" and concluded "[o]nly
individuals with `genuine management prerogatives' should be considered
supervisors, as opposed to `straw bosses, leadmen . . . and other minor
supervisory employees.'"    Panaro & Grimes, A Partnership D/B/A Azusa Ranch
Mkt., 321 N.L.R.B. No. 112, 1996 WL 410877, at *2 (July 19, 1996)




                                      -2-
(quoted case omitted).          Thus, the Board maintains "an individual who
exercises some `supervisory authority' only in a routine . . . or
perfunctory manner will not be found to be a supervisor."                Id. (quoted case
omitted).   Understandably, it is not an easy task for the Board to make the
call on whether group leaders with differing degrees of responsibility
exercise    statutory    supervisory      authority.         Compare    S.D.I.   Operating
Partners, L.P., 321 N.L.R.B. No. 24, 1996 WL 233631, at *1 (Apr. 30, 1996)
(group leaders are not supervisors); Quadrex Envtl. Co., 308 N.L.R.B. 101,
101-02 (1992) (same); Somerset Welding & Steel, Inc., 291 N.L.R.B. 913,
913-14 (1988) (same); with ITT Lighting Fixtures, 249 N.L.R.B. 441, 442
(1980) (group leaders are supervisors); Richardson Bros. Co., 228 N.L.R.B.
314, 314 (1977) (same).


     In this case, the Board adopted a hearing officer's findings that
Eagle's group leaders were supervisors for two reasons: (1) the group
leaders played a significant role in the evaluation of the other employees,
and (2) the group leaders directed the work within their department.                   See
Schnuck Mkts., Inc. v. NLRB, 961 F.2d 700, 703 (8th Cir. 1992) (supervisory
employees must possess at least one of the § 152(11) powers).                    Of course,
the Board's decision is entitled to deference so long as it is supported
by substantial evidence on the record as a whole.                    See id. at 703-04.
Having carefully reviewed the record, we conclude the Board's decision is
not supported by substantial evidence.


     Initially, we believe the Board's hearing officer attached too much
significance    to    the   group   leaders'     role   in    the   evaluation    process.
Although    Eagle's     group   leaders    provided     their       supervisors    with   a
preliminary evaluation of the other team members' work, the supervisors
were responsible for the employees' final evaluations.                 See Hexacomb Corp.,
313 N.L.R.B. 983, 984 (1994).           Nevertheless, the hearing officer felt
Eagle's group leaders were independently evaluating their team members like
the leadmen in Iron Mountain Forge Corp., 278 N.L.R.B. 255, 255 n.1 (1986).
In Iron Mountain




                                           -3-
Forge Corp., however, only three of the leadmens' initial evaluations were
ever changed by the reviewing officer.                See id. at 259.       In contrast, the
initial evaluations by Eagle's group leaders were often rejected or
modified by their supervisors.             In our view, Eagle's situation is more like
the Board's holdings that the "`[a]uthority simply to evaluate employees
without more is insufficient to find supervisory status.'"                     Quadrex Envtl.
Co., 308 N.L.R.B. at 101 (quoted case omitted); see Somerset Welding &
Steel, Inc., 291 N.L.R.B. at 914.


       Similarly, we find no substantial support for the hearing officer's
finding that Eagle's group leaders were statutory supervisors when they
directed their team's work.             The group leaders merely passed out routine
work   assignments and made sure the work was completed according to
predetermined schedules and specifications.                  In so doing, the group leaders
did    nothing    more      than    draw   on    their      own   on-the-job   expertise   and
experience.      See Quadrex Envtl. Co., 308 N.L.R.B. at 101; Somerset Welding
& Steel, Inc., 291 N.L.R.B. at 914.                  Thus, the group leaders' duties did
not involve the kind of "real managerial discretion that [called for] the
exercise of independent judgment."               S.D.I. Operating Partners, L.P., 1996
WL 233631,    at   *1.         Likewise,     we   find    nothing   in   the   supervisors'
consultation      with      the    group   leaders     incidental      to   the   supervisors'
decisions about overtime and employee transfers, or the group leaders' role
in making sure the daily work was performed safely, that alters our view
the group leaders did not exercise statutory supervisory authority.


       Finally, we reject Eagle's argument that the election should be set
aside because the union's campaign tactics materially affected the election
results.        We believe the hearing officer's findings on this issue are
supported by substantial evidence on the record as a whole and no useful
purpose would be served by an extended discussion.




                                                -4-
     Having concluded that the contested ballots must be counted, we
remand to the Board for further appropriate proceedings.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -5-